Citation Nr: 0807769	
Decision Date: 03/06/08    Archive Date: 03/17/08

DOCKET NO.  05-19 919	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1. Entitlement to service connection for a back condition.

2. Entitlement to service connection tinea versicolor, trunk 
(claimed as skin rash).

3. Entitlement to service connection for a right ankle 
strain. 

4. Entitlement to service connection for varicose veins, left 
leg.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant, Appellant's spouse


ATTORNEY FOR THE BOARD

Andrew Mack, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1955 to February 
1958.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Denver, Colorado that denied service connection for a back 
condition, right ankle sprain, tinea versicolor, and varicose 
veins, finding that the veteran had not submitted new and 
material evidence to reopen the claims.  The veteran 
perfected a timely appeal of these determinations to the 
Board.

In November 2005, the veteran appeared and offered testimony 
in support of his claim before the undersigned member of the 
Board.  The veteran's testimony on that occasion has been 
transcribed and associated with his claims file.

In a November 2006 decision, the Board reopened the veteran's 
claims of service connection for a back condition, right 
ankle sprain, tinea versicolor, and varicose veins, on the 
basis that new and material evidence had been submitted for 
each of these issues.  The issues of service connection for a 
back condition, right ankle sprain, tinea versicolor, and 
varicose veins were remanded to the RO for further 
development.

In an August 2007 rating decision and an August 2007 
supplemental statement of the case, the RO granted the 
veteran's claim of service connection for varicose veins, 
right lower extremity, but continued to deny the veteran's 
claim of service connection for varicose veins, left leg, and 
also continued to deny the veteran's service connection 
claims for a back condition, tinea versicolor, and a right 
ankle strain.

The issues of entitlement to service connection tinea 
versicolor, trunk (claimed as skin rash), and entitlement to 
service connection for a right ankle strain are addressed in 
the REMAND portion of the decision below and are REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.

FINDINGS OF FACT

1. A current back disability is not etiologically related to 
the veteran's period of service.

2. Left leg varicose veins had their onset during the 
veteran's period of service. 


CONCLUSIONS OF LAW

1. A back condition was not incurred or aggravated in 
service.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. 
§ 3.303 (2007).

2. Varicose veins, left leg, were incurred in service.  38 
U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), and 
implemented at 38 C.F.R. § 3.159 (2007), amended VA's duties 
to notify and assist a claimant in developing the information 
and evidence necessary to substantiate a claim.

First, VA has a duty under the VCAA to notify a claimant and 
any designated representative of the information and evidence 
needed to substantiate a claim.  In this regard, August 2003 
and September 2006 letters to the veteran from the Agency of 
Original Jurisdiction (AOJ) specifically notified him of the 
substance of the VCAA, including the type of evidence 
necessary to establish entitlement to service connection, and 
the division of responsibility between the veteran and VA for 
obtaining that evidence.  Consistent with 38 U.S.C.A. 
§ 5103(a) (West 2002) and 38 C.F.R. § 3.159(b) (2007), these 
letters essentially satisfied the notification requirements 
of the VCAA by: (1) informing the veteran about the 
information and evidence not of record that was necessary to 
substantiate his claim; (2) informing the veteran about the 
information and evidence VA would seek to provide; (3) 
informing the veteran about the information and evidence he 
was expected to provide; and (4) requesting that the veteran 
provide any information or evidence in his possession that 
pertained to the claim.

Also, the Board notes that where, as here, the claimant's 
service medical records have been destroyed or lost, the 
Board is under a duty to advise the claimant to obtain other 
forms of evidence, such as lay testimony.  Dixon v. 
Derwinski, 3 Vet. App. 261 (1992).  These alternative forms 
of evidence may also include statements from service medical 
personnel; "buddy" certificates or affidavits; employment 
physical examinations; medical evidence from hospitals, 
clinics, and private physicians at which or by whom a veteran 
may have been treated, especially soon after service 
discharge; letters written during service; photographs taken 
during service; pharmacy prescription records; and insurance 
examinations.  See M 21-1 MR, III.iii.2.E.27.  The veteran 
was provided this evidence in the September 2006 letter.

The Board acknowledges that complete VCAA notice was only 
provided to the veteran after the initial unfavorable 
decision in this case, rather than prior to the initial 
decision as typically required.  However, in a case involving 
the timing of the VCAA notice, the United States Court of 
Appeals for Veterans Claims (Court) held that in such 
situations, the appellant has a right to a VCAA content-
complying notice and proper subsequent VA process.  Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  A VCAA-compliant 
letter was issued to the veteran in September 2006.  
Thereafter, he was afforded an opportunity to respond, and 
the AOJ then subsequently reviewed the claim and issued a 
supplemental statement of the case to the veteran in August 
2007.  Under these circumstances, the Board finds that the 
notification requirements of the VCAA have been satisfied.  
Pelegrini v. Principi, supra; Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

Also, during the pendency of this appeal, the Court issued a 
decision in the consolidated appeal of Dingess v. Nicholson, 
19 Vet. App. 473 (2006), which held that the VCAA notice 
requirements apply to all five elements of a service 
connection claim, including the disability rating and 
effective date of the award.  The veteran was provided this 
notice in September 2006.  As such, any notice deficiencies 
related to the rating or effective date were subsequently 
remedied.  Thus, the Board finds no prejudice to the veteran 
in processing the issuance of a final decision.  See Bernard 
v. Brown, 4 Vet. App. 384, 394 (1993); Sutton v. Brown, 9 
Vet. App. 553 (1996).

Second, VA has a duty under the VCAA to assist a claimant in 
obtaining evidence necessary to substantiate a claim.  
38 U.S.C.A. § 5103A (West 2002).  In this regard, the 
following are associated with the claims file: the veteran's 
service personnel records, private post-service medical 
treatment records, VA medical treatment records, VA medical 
treatment records, a VA compensation and pension examination, 
the veteran's and his spouse's testimony at his November 2005 
Board hearing, and written statements from the veteran and 
his representative.  The Board notes that the veteran's 
service medical records could not be obtained from the 
National Personnel Records Center (NPRC) because they were 
apparently destroyed in the 1973 fire at that facility.  
Thus, under the circumstances of this case, VA has satisfied 
its duty to assist the veteran in this case.  Accordingly, 
further development and further expending of VA's resources 
is not warranted.  See 38 U.S.C.A. § 5103A.

II. Service Connection

The veteran argues that he is entitled to service connection 
for a back condition and varicose veins of the left leg.

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 
U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Regulations also provide 
that service connection may be granted for any disease 
diagnosed after discharge when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  In determining 
whether service connection is warranted for a disability, VA 
is responsible for determining whether the evidence supports 
the claim or is in relative equipoise, with the veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against the claim, in which case the claim is 
denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

Where, as here, the claimant's service medical records have 
been destroyed or lost, the Board has a heightened duty to 
explain its findings and conclusions and to consider the 
benefit of the doubt.  See O'Hare v. Derwinski, 1 Vet. App. 
365 (1991).

A. Back condition

The first indication of any complaint of or treatment for any 
back condition in the medical record is an October 1971 
private medical note, which indicates that the veteran had 
low back pain, and that two days later the veteran did not 
have pain any more.  Low back pain with no sciatic radiation 
was noted again in a November 1973 private medical note. 

A September 2000 VA treatment note indicates that the veteran 
complained of intermittent mild low back pain.  A September 
2003 VA note indicates that the veteran complained of some 
pain in the middle of his back, just to the right of midline, 
next to the scapula, which had bothered him for a few days.  
The veteran reported no specific history of injury.  He was 
diagnosed as having musculoskeletal pain, paraspinous 
muscles, midthoracic spine, right of midline, probable 
tendonitis or muscle strain.

July 2003 and August 2003 letters from the veteran's private 
physician, Dr. M., indicate that the veteran had chronic back 
pain, and that the veteran felt that the pain started back in 
1956, and in the truck accident in 1957, with chronic back 
pain since.

The veteran was afforded a VA examination in June 2007.  On 
examination, the veteran reported the following: that, while 
in service in 1956, he fell approximately 10 feet off of a 
truck, onto the ground, and had a brief loss of consciousness 
and pain in his back; that he did not have any medical 
evaluation or treatment for this; that his back continued to 
bother him, with recurrent episodes in which it would go out 
on him; that he would have painful muscle spasms, generally 
lasting a day; that he did not seek any medical treatment of 
this condition until the 1970s, and then was treated by his 
family physician; that he had had no recent medical 
evaluation or treatment of this condition; and that it flared 
up once or twice a year, precipitated by heavy lifting, 
lasted for approximately a day, and was relieved by 
ibuprofen.  X-rays of the lumbar spine revealed degenerative 
changes of the lumbar spine at multiple levels.   The veteran 
was diagnosed as having degenerative disease of the lumbar 
spine with x-ray findings, limitation of motion, and flare-
ups of pain.  The examiner opined that the veteran's current 
degenerative spine disease was most likely caused by genetic 
predisposition and a lifetime of wear and tear, and less 
likely as not was caused by the singe traumatic injury he 
described in military service that was not severe enough to 
require medical evaluation and treatment.

At his November 2005 Board hearing, the veteran testified as 
follows: that he injured his back in service when he was 
repainting and rescraping his truck on the headboard and cab 
and slipped and fell about 12 to 13 feet to the ground; that 
he did not receive medical treatment at the time; that he had 
muscle spasms and back pains from the fall; that, when he got 
out of service, he had back pains; and that he was having 
back problems when he drove a truck for a lumberyard after 
service, but did not see a doctor because he could not afford 
one. 

After reviewing the record, the Board finds a preponderance 
of the evidence to be against the veteran's claim of service 
connection for a back condition.  The Board notes its 
heightened duty to consider the benefit of the doubt in this 
case, due the unavailability of the veteran's service medical 
records.  However, even conceding that the veteran suffered 
an in-service back injury as he has reported, the medical 
evidence does not establish that any such in-service back 
injury is etiologically linked to any current back 
disability.

Specifically, the Board notes the June 2007 VA examiner's 
opinion that the veteran's current degenerative spine disease 
was most likely caused by genetic predisposition and a 
lifetime of wear and tear, and less likely as not was caused 
by the singe traumatic injury he described in military 
service that was not severe enough to require medical 
evaluation and treatment.  This opinion was given by the VA 
examiner after a review of the claims folder and examination 
of the veteran, which included a review of the history of the 
veteran's back injury and back condition as provided by the 
veteran.  Also, the Board finds the opinion to be supported 
by the medical record, which does not indicate any treatment 
of the veteran's back until October 1971, and, aside from 
notations of treatment for back pain in October 1971 and 
November 1973, indicates no treatment for a back condition 
until over 40 years after the veteran's period of service.  
Moreover, the June 2007 VA examiner's opinion is the only 
competent medical etiology opinion of record; there is no 
medical opinion or other competent medical evidence 
indicating a relationship between the veteran's current back 
condition and his period of service.

The Board acknowledges the July 2003 and August 2003 letters 
from Dr. M. indicating that the veteran had chronic back 
pain, and that the veteran felt that the pain started back in 
1956 and in the truck accident in 1957 with chronic back pain 
since.  However, Dr. M. did not provide a medical opinion 
regarding the etiology of the veteran's back condition, but, 
rather, repeated the opinion of the veteran regarding the 
etiology of his back condition.  The veteran is not competent 
to provide opinions that require medical knowledge.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Thus, the Board does not 
afford the July 2003 and August 2003 letters from Dr. M. as 
competent medical evidence of a link between the veteran's 
in-service back injury and a current back condition.

Accordingly, service connection for a back condition is not 
warranted.

B. Varicose veins of the left leg

On November 1972 private medical examination, the veteran was 
noted to have had a previous operation of a vein ligation, 
but was noted to have a history negative for varicosities or 
phlebitis.

July 2003 and August 2003 letters form the veteran's private 
physician, Dr. M., indicate that the veteran had varicose 
veins, and that he had surgery on his right leg in 1957 and 
had continued problems with varicose veins and resultant 
stasis dermatitis.

In June 2004, the veteran was noted to have problems with 
venous insufficiency in his lower extremities.  It was noted 
that there was a few superficial varicosities of the lower 
extremities, with early brawny skin changes of the lower 
extremities.  The veteran was diagnosed as having venous 
insufficiency of the lower extremities.

The veteran was afforded a VA examination in June 2007.  On 
examination, the veteran reported the following: that he 
developed varicose veins behind the knees on both legs in 
service; that the right side was more symptomatic so he 
underwent a vein stripping procedure in 1956 that completely 
relieved his symptoms; and that he did not have an 
opportunity to have the left side surgically repaired while 
in service, and now had symptoms in the left leg.  The 
veteran was diagnosed as having bilateral lower extremity 
symptomatic varicose veins, status post a right vein 
stripping procedure in 1956, resolved, with residual well-
healed surgical incision scars, with the left varicosities 
currently symptomatic and untreated.  The VA examiner stated 
that because the veteran had evidence of surgical incisional 
scars, consistent with his plausible history of such a 
procedure while in military service, it was the examiner's 
opinion that the veteran more likely than not had this 
procedure done for symptomatic varicose veins of the right 
lower extremity while in service.  The examiner also opined 
that the veteran currently had symptomatic varicose veins of 
the left lower extremity, which had been untreated, and that 
the examiner could not provide a medical opinion as to the 
onset of this condition without resorting to mere 
speculation.

At his November 2005 Board hearing, the veteran testified as 
follows: that that he developed varicose veins in his legs in 
1956; that he received treatment for them; that they were 
large and actually hurt; that the veins were stripped in the 
right leg; that he currently had problems with pain on the 
left side; that they caused lack of circulation; and that 
when he was treated in service, the doctor told him that the 
veins could have been from jumping off of trucks.

After reviewing the record, the Board finds that the evidence 
regarding the veteran's claim of service connection for left 
leg varicose veins to be in relative equipoise.

The veteran is capable of determining when he incurred the 
symptoms of varicose veins, and whether there was a 
continuity of such symptomatology following his period of 
service.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) 
(where a disability, such as varicose veins, may be diagnosed 
by its unique and readily identifiable features, the presence 
of disability is not necessarily a determination "medical in 
nature", and may be capable of lay observation).  In light 
of the Board's heightened duty to consider the benefit of the 
doubt in this case, along with the fact that the June 2007 VA 
examiner opined that the veteran more likely than not had a 
vein stripping procedure done for symptomatic varicose veins 
of the right lower extremity while in service, based on the 
evidence of surgical incisional scars consistent with his 
plausible history of such a procedure while in military 
service, the Board finds the veteran's account of incurring 
left leg varicose veins in service to be credible.

Accordingly, service connection for left leg varicose veins 
is warranted.


ORDER

1. Entitlement to service connection for a back condition is 
denied.

2. Entitlement to service connection for varicose veins, left 
leg, is granted.


REMAND

The issues of entitlement to service connection tinea 
versicolor, trunk (claimed as skin rash), and entitlement to 
service connection for right ankle sprain, must be remanded 
for the following reasons.

In its November 2006 remand, the Board noted that, after 
service, private medical records showed treatment for tinea 
versicolor of the chest and eccyhmosis of the left cheek in 
1972 and that, in order to resolve the veteran's claim, it 
needed to be medically determined whether the post-service 
findings of tinea versicolor were related to in-service skin 
rash.  The November 1972 private record, which indicates a 
diagnosis of tinea versicolor, also notes a past medical 
history of fungus infection while in service over ten years 
prior.  The Board also noted in its November 2006 remand that 
post-service records showed that the veteran fractured his 
right ankle in 1979, and that the physician at that time 
noted that there was evidence of an old fracture to the right 
ankle.  The November 2006 remand instructed the RO to provide 
appropriate VA examinations for the purpose of obtaining 
opinions on the nature, etiology, severity, and dates of 
onset of any current right ankle disorder and tinea 
versicolor, whereby the examiner was to review the claims 
file prior to providing the opinions.

Pursuant to the Board's remand, the veteran was provided a VA 
examination in June 2007.  In the examination report, the VA 
examiner stated that, because there were no medical records 
pertaining to the condition of tinea versicolor, the examiner 
could not provide a medical opinion as to the onset of this 
condition without resorting to mere speculation.  The VA 
examiner did not indicate that the November 1972 private 
record, which contained a diagnosis of tinea versicolor and 
noted a history of a fungus infection while in service over 
ten years prior, had been reviewed or considered.  Also, the 
VA examiner noted that the veteran stated that when he 
severely injured his ankle in 1978, his physician told him 
that he had fractured his ankle and that the x-ray suggested 
that he had previously fractured his ankle.  The VA examiner 
stated that those medical records were not available in the 
veteran's claims folder, and there is no further indication 
in the examination report that the VA examiner reviewed or 
considered the June 1979 right ankle radiology report.

A remand by the Board confers on the veteran or other 
claimant, as a matter of law, the right to compliance with 
the remand orders, and imposes upon the Secretary of Veterans 
Affairs a concomitant duty to ensure compliance with the 
terms of the remand.  Stegall v. West, 11 Vet. App. 268, 271 
(1998).  It appears from the June 2007 VA examination report 
that the VA examiner reviewed neither the November 1972 
private record indicating a diagnosis of tinea versicolor and 
noting a history of a fungus infection while in service over 
ten years prior, nor the June 1979 x-ray report of the 
veteran's right ankle, with the physician's note that there 
was evidence of an old fracture to the right ankle.  Thus, 
this case must be remanded for another opinion, whereby the 
VA examiner reviews and specifically refers to both the 
November 1972 private record regarding the veteran's tinea 
versicolor, and the June 1979 x-ray report of the veteran's 
right ankle.

Accordingly, the case is REMANDED for the following action:

1.	The veteran's claims file, including a 
copy of this REMAND, is to be referred 
to the examiner who completed the June 
2007 VA examination report.  If the 
examiner who completed the June 2007 VA 
examination report is not available, 
another examiner, or examiners, with 
appropriate expertise may furnish the 
necessary review and opinions.  The 
examiner should note in the examination 
report that he or she has reviewed the 
claims folder.  Based on a review of 
the claims folder, which is 
specifically to include review of both 
the November 1972 private treatment 
record indicating a diagnosis of tinea 
versicolor and noting a history of a 
fungus infection while in service over 
ten years prior, and the June 1979 x-
ray report of the veteran's right 
ankle, the examiner should express an 
opinion as to (1) the nature of any 
current tinea versicolor disorder; (2) 
assuming that the veteran was treated 
for a fungus infection while in 
service, whether it is at least as 
likely as not (whether there is a 50 
percent chance or more) that a current 
tinea versicolor disorder was incurred 
or aggravated in service, or is 
otherwise etiologically related to the 
veteran's period of service in any way; 
(3) the nature of any current right 
ankle disorder; and (4) assuming that 
the veteran injured his right ankle by 
twisting it in basic training while in 
service, whether it is at least as 
likely as not (whether there is a 50 
percent chance or more) that a current 
right ankle disorder was incurred or 
aggravated in service, or is otherwise 
etiologically related to the veteran's 
period of service in any way.  A 
complete rationale must be given for 
any opinion expressed, and the 
foundation for all conclusions should 
be set forth.  The report of the 
examination should be associated with 
the claims folder.

2.	After undertaking any additional 
development deemed appropriate, the RO 
should review the entire evidentiary 
record and readjudicate the issues on 
appeal.  If any remaining benefit 
sought is not granted to the veteran's 
satisfaction, the RO should issue an 
appropriate supplemental statement of 
the case.  The requisite period of time 
for a response should be afforded.  
Thereafter, the case should be returned 
to the Board for further appellate 
review, if otherwise in order.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).




______________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


